DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on February 7, 2021and the amendment to the specification filed on May 16, 2021 is acknowledged. Claims 26-41 are pending in this application. Claims 1-25 have been cancelled. Claims 26-41 are new. All pending claims are under examination in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,946,097. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims utilize the same composition as the patented claims for the treatment of solid hypoxic tumors by multi-fraction radiotherapy, where the patented claims are drawn to a method of treating glioblastoma. It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have recognized . 
Claims 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,456,468. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims utilize the same composition as the patented claims for the treatment of solid hypoxic tumors by multi-fraction radiotherapy, where the patented claims are drawn to a method of sensitizing a mammal to multi-fraction radiotherapy or chemotherapy.  It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have recognized that administered the claimed composition would also necessarily result in the patented method claims. 

Examiner’s Note
The claims are free of the prior art.  The closest prior art is that of Johnson et al. (US 2013/0096204), which discloses an oxygen therapeutic composition comprising a perfluorocarbon material (abstract). Johnson discloses microbubbles have been developed for use as contrast-enhancing agents for ultrasonic imaging of the heart and blood vessels. Certain of these contrast-enhancing agent microbubbles are formed from PFCs and used in methods for ultrasound imaging. PFCs that are disclosed as being useful for creating microbubbles include dodecafluoro-pentane (DDFP) (paragraph 0003). 
However, Applicant, in the parent case of 15/121372 (US Patent 10/456468) submitted a declaration on May 30, 2019 asserting that Exception of Johnson as prior art under provisions of AIA  35 USC 102(b)(1)(a). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615